Citation Nr: 1630676	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  15-38 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for fibromyalgia (formerly claimed as Gulf War syndrome undiagnosed illness claimed with joint, chest, and back pain). 

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic fatigue syndrome (formerly claimed as fatigue).  

3. Entitlement to service connection for a disability manifested by insomnia and fatigue, also claimed as chronic fatigue syndrome.  

4. Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Esquire

ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from June 1981 to September 1981, from March 1982 to March 1989, from February 1991 to November 1998, from February 2006 to March 2006, and from July 2006 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The issues of entitlement to service connection for a disability manifested by fatigue and insomnia (also claimed as chronic fatigue syndrome), and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for fibromyalgia (also claimed as Gulf War syndrome), are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In January 2004, the RO denied the issue of service connection for fatigue; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

2. Evidence compiled since the January 2004 rating decision denying service connection for fatigue relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered, and raises a reasonable possibility of substantiating the claim.

3. In May 2016 written communication to the Board, the Veteran withdrew his increased rating claim for service-connected PTSD. 


CONCLUSIONS OF LAW

1. The January 2004 rating decision denying service connection for fatigue is final. 38 U.S.C.A. § 7105(a)(West 2014); 38 C.F.R. §3.104 (2015).

2. Evidence relevant to the claim for service connection for fatigue received since the last final decision is new and material; thus, the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a)(2015).

3. The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an evaluation in excess of 30 percent for PTSD have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawn Issue - Increased Rating for PTSD

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal. 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board. 38 C.F.R. § 20.204(b)(2). 

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn. 38 C.F.R. § 20.204(b)(1). 

In a written and signed statement received in May 2016, the Veteran withdrew from consideration the appeal of an increased rating for service-connected PTSD. See VA Form 21-4138.

Therefore, the Veteran has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing his appeal with respect to the issue of entitlement to an increased rating higher than 30 percent for PTSD. 

Because the Veteran has withdrawn his appeal with respect to that issue, there remain no allegations of error of fact or law for appellate consideration on the issue, and the Board does not have further jurisdiction.

II. New and Material Evidence - Fatigue 

The Veteran seeks to reopen his claim of entitlement to service connection for chronic fatigue (claimed as fatigue).  By way of brief procedural history, the Veteran's claim for service connection for fatigue (to include as due to an undiagnosed illness) was denied in a January 2004 rating decision on the grounds that, despite the Veteran's complaints of fatigue and sleep difficulties, the current medical record showed no evidence of chronic fatigue syndrome.  

After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal, and no evidence pertaining to the issue was either physically or constructively received by VA within one year of the January 2004 rating decision.  The January 2004 rating decision is therefore final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

In February 2012 the Veteran filed a claim to reopen.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition. 38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Evidence of record at the time of the January 2004 rating decision included service treatment records (STRs) from the Veteran's periods of active duty service from June 1981 to September 1981, March 1982 to March 1989, and February 1991 to November 1998.  

Evidence added to the record since the January 2004 rating decision includes STRs from the Veteran's periods of active duty service February 2006 to March 2006, and from July 2006 to July 2009, and since his deployment to Kuwait from September 2006 to September 2007, reflect complaints of sleep impairment and a diagnosis of primary insomnia.  Again, in his February 2012 claim to reopen, he endorsed chronic fatigue.  

The STRs showing in-service evidence of sleep impairment/primary insomnia are new since they were not of record at the time of the prior denial in January 2004, and material as they raise a reasonable possibility of substantiating the claim for service connection for a disability manifested by fatigue and insomnia, also claimed as chronic fatigue syndrome.  New and material evidence having been presented, the claim is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for chronic fatigue with insomnia is reopened.

The appeal is withdrawn with respect to the issue of entitlement to a rating in excess of 30 percent for PTSD; and this matter is dismissed. 


REMAND

Gulf war syndrome, also claimed as fibromyalgia

The Veteran's claim for service connection for Gulf War syndrome, now also claimed as fibromyalgia, was denied in an August 2010 rating decision.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal, and no evidence pertaining to the issue was either physically or constructively received by VA within one year of the August 2010 rating decision.  The August 2010 rating decision, therefore, became final.  

In the August 2015 rating decision, which is the subject of the current appeal, the RO determined that new and material evidence had not been presented to reopen this claim.  This determination was based, at least in part, on VA treatment records identified in the "Evidence" portion of the decision as "Central Alabama Healthcare System treatment records for June 24, 2010 to January 29, 2013."  The RO specifically indicated that "the evidence from Central Alabama Healthcare Systems submitted in connection with the current claim does not constitute new and material evidence because it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim."

Unfortunately, a thorough review of the Veteran's electronic claims file reveals that the above-cited VA treatment records are not currently contained in the Veteran's VBMS or Virtual VA claims file.  The absence of these records frustrates the Board's review of the claim as it cannot properly determine whether new and material evidence has been submitted to reopen the claim.  These records should be obtained upon remand and associated with the electronic claims file. 

Chronic fatigue with insomnia 

Based on the newly submitted service treatment records (dated 2007 to 2008) showing ongoing treatment for sleep impairment/primary insomnia, the Veteran's claims/complaints of fatigue, and considering that the Veteran has not been afforded a VA examination in connection with his Gulf War service in Kuwait (from September 2006 to September 2007), the Board finds that he should be provided a VA examination upon remand to determine the nature and etiology of his claimed chronic fatigue with insomnia. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA treatment, to specifically include Central Alabama Healthcare System treatment records for June 24, 2010 to January 29, 2013, as referenced by the August 2015 rating decision. 

2. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private health care providers.

3. Then, schedule the Veteran for a VA Gulf War Protocol examination with an examiner with the appropriate expertise to determine the nature and etiology any disability manifested by insomnia and fatigue, also claimed as chronic fatigue syndrome.  The claims file should be made available to the examiner.  All studies and tests deemed necessary by the examiner should be performed. 

The examiner is asked to address the following:

a.) Does the Veteran meet the diagnosis of chronic fatigue syndrome pursuant to 38 C.F.R. § 4.88a? If so, has it existed for six months or more?

b.) Whether it is at least as likely as not (50 percent probability or more) that the Veteran has a chronic sleep disorder to include insomnia that is due to (1) an undiagnosed illness, or (2) medically unexplained chronic multisystem illness, or (3) diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis?

c.) If the examiner determines that the Veteran's chronic sleep disorder to include insomnia is either a diagnosable chronic multi-symptom illness with a partially explained etiology or a disease with a clear and specific etiology and diagnosis, then the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent) that the sleep disorder was incurred in service?

In rendering any of the above opinions the examiner must consider that the Veteran served in Southwest Asia from May 1991 to September 1991, and from September 2006 to September 2007.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why.

4. After completion of the foregoing, readjudicate the claims on appeal.  If any of the benefits sought remain denied, the Veteran and her representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


